                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JASON B. COPPOCK                                                           PLAINTIFF

v.                          CASE NO. 4:17-CV-00662 BSM

TIM RYALS, et al.                                                       DEFENDANTS

                                        ORDER

      A recommended disposition (“recommendation”) [Doc. No. 41] filed by United States

Magistrate Judge Jerome T. Kearney has been received. No objections have been filed.

After careful review of the record, the recommendation is adopted. Defendants’ motion and

supplemental motion for summary judgment [Doc. Nos. 35, 40] are granted. The case is

dismissed with prejudice.

      IT IS SO ORDERED this 15th day of October 2018.


                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
